       Case 2:19-cv-00105-MHT-JTA Document 93 Filed 08/04/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                  )
                                            )
          Plaintiff,                        )
                                            )
  v.                                          ) CASE NO. 2:19-cv-105-MHT-JTA
                                            )
KAY IVEY, et al.,                           )
                                            )
          Defendants.                       )

                                     ORDER ON MOTION

       Upon consideration of the motion to supplement filed by Plaintiff on August 2, 2021

(Doc. 92), which the court construes as a motion to supplement his responses to

Defendants’ special reports, it is

       ORDDERED that the motion to supplement is GRANTED.

       DONE this 4th day of August, 2021.




                                      JERUSHA T. ADAMS
                                      UNITED STATES MAGISTRATE JUDGE
